Citation Nr: 0938476	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, 
type II, due to exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer, 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and December 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
February 2003 rating decision denied service connection for 
diabetes mellitus and the December 2004 rating decision 
denied service connection for prostate cancer.

In April 2006, after the Veteran filed a substantive appeal 
in this case, the Veteran testified at a RO hearing before a 
Decision Review Officer.  A transcript of the proceeding is 
of record.

The Veteran requested a Board hearing in his July 2005 VA 
Form 9.  The hearing was scheduled in August 2009, and the 
Veteran was notified.  The Veteran failed to appear for the 
hearing.  

To the Board's knowledge, the Veteran has offered no 
explanation as to why he was unable to appear for the 
scheduled hearing and made no request for another hearing.  

Accordingly, the Board will proceed to a decision on this 
appeal, as if the Veteran's hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

VA must attempt to obtain records from a Federal department 
agency until it is reasonably certain that the records do not 
exist or that any further efforts to obtain the records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).  
If the records are unavailable, VA must notify the veteran of 
the identity of the records, the efforts VA made to obtain 
the records, a description of any further action VA will take 
on the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).

The Veteran claims that his medical examination and polygraph 
test conducted at the Central Intelligence Agency (CIA) are 
relevant to his current claim as they relate to his exposure 
to Agent Orange.  The RO has attempted to obtain these 
records by sending multiple letters since 2003 to either the 
CIA or the Stafford Building, where the appointments were 
made.  The Stafford Building has only provided a list of 
appointments the Veteran attended in April 1984.  As noted 
above, the RO should continue to attempt to obtain these 
records until it is reasonably certain that the records do 
not exist or that any further efforts to obtain the records 
would be futile.  Id.  

In April 2008, the National Archives and Records 
Administration (NARA) sent a letter to the RO explaining that 
a search could not be conducted because a two month time 
frame with specific information was not provided.  Although 
the Veteran has been informed in the past, that he should 
provide a two month time frame of when the incidents 
occurred, the RO should forward the NARA letter to the 
Veteran and again request that he provide a two month time 
frame as well as more specific information about what in fact 
occurred when he was exposed to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that VA has 
complied with its duty to assist the 
Veteran under 38 C.F.R. § 3.159(e).  If 
no further records can be obtained from 
the CIA, VA's efforts and any resolution 
determined must be fully documented for 
the record, and the Veteran should be 
notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  The RO should forward the NARA letter 
to the Veteran and request that he 
provide a two month window of time of 
when he was exposed to Agent Orange in 
service and provide any other specific 
information about the incidents.

3.  The RO should obtain any recent VA 
treatment records pertaining to his 
claimed disabilities.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
Veteran's claims in light of all 
pertinent evidence and legal authority.  
Should any action remain adverse to the 
Veteran, both he and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


